Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Miyakawa (US. 9,172,187 B2) teaches “A connector connected to a mating connector, the connector comprising: a housing that includes a connection portion protruding toward a front side being a connection side with the mating connector and being capable of fitting to the mating connector, and of which a rear side is opened, a terminal that includes a connection terminal portion and an electric wire connection portion, and that is mounted to the housing by inserting the connection terminal portion into a terminal accommodation portion formed in the connection portion; an electric wire that is connected to the electric wire connection portion of the terminal and is led out from the housing; a ferrite core that is mounted to the electric wire and is assembled from the rear side of the housing; and a cover that is mounted to a rear surface of the housing and covers the terminal and the ferrite core assembled to the housing.” (Connector 110, mating connector 120, housing 111, connection portion 112, terminal 113, and connection portion 113b)
Miyakawa (US. 9,172,187 B2) does not teach “wherein the cover includes a first facing surface and a recessed facing surface, the cover receives an end portion of the ferrite core inclined by an external impact, on [[a]] the recessed facing surface facing the the first facing surface faces the ferrite core assembled to the housing, and the recessed facing surface is recessed with respect to the first facing surface.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-14 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        




/THO D TA/Primary Examiner, Art Unit 2831